PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MOZAFAR H. DAVANI,                    
               Plaintiff-Appellant,
                 v.
VIRGINIA DEPARTMENT OF                           No. 05-1432
TRANSPORTATION; STEVEN E. WELCH;
WILLIAM V. JOHNSON, JR.,
              Defendants-Appellees.
                                      
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                 Claude M. Hilton, District Judge.
                         (CA-04-1397-1)

                      Argued: December 1, 2005

                      Decided: January 17, 2006

  Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.



Reversed and remanded with instructions by published opinion. Judge
Williams wrote the opinion, in which Judge Niemeyer and Judge
Shedd joined.


                             COUNSEL

ARGUED: Michael Wayne Beasley, Falls Church, Virginia, for
Appellant. Ronald Nicholas Regnery, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Rich-
mond, Virginia, for Appellees. ON BRIEF: Judith Williams Jagd-
2                       DAVANI v. VIRGINIA DOT
mann, Attorney General of Virginia, Maureen Riley Matsen, Deputy
Attorney General, Edward M. Macon, Senior Assistant Attorney Gen-
eral/Chief, Richmond, Virginia, for Appellees.


                               OPINION

WILLIAMS, Circuit Judge:

   Mozafar Davani was employed by the Virginia Department of
Transportation (Department) where he was supervised by Steven
Welch and William Johnson. Over the course of several years, Davani
received three disciplinary warnings for failure to follow Welch and
Johnson’s instructions. After receiving the third warning, Davani was
terminated. He grieved the third warning and his termination with the
Department, but a hearing officer upheld the termination. Davani
appealed to the Virginia circuit court, which dismissed the appeal.

   Davani subsequently filed suit in federal district court alleging that
the Department, Welch, and Johnson (collectively Appellees): dis-
criminated against him on the basis of his race (Middle Eastern),
national origin (Iran), and religion (Muslim); retaliated against him
for filing prior Equal Employment Opportunity (EEO) complaints;
and violated state law by conspiring to injure his reputation. Appel-
lees moved to dismiss, arguing that the district court lacked subject-
matter jurisdiction over Davani’s suit under the Rooker-Feldman doc-
trine and, in the alternative, that the suit was precluded by res judicata
and collateral estoppel. The district court granted the motion, con-
cluding that it lacked subject-matter jurisdiction under the Rooker-
Feldman doctrine. The district court therefore did not address Appel-
lees’ preclusion arguments.

   Before appellate briefing was due, the Supreme Court decided
Exxon Mobile Corp. v. Saudi Basic Indus. Corp., 125 S. Ct. 1517
(2005), which significantly altered this circuit’s interpretation of the
Rooker-Feldman doctrine. Under our prior cases, the Rooker-
Feldman doctrine had been interpreted broadly to provide that the
loser in a state-court adjudication was barred from bringing suit in
federal court alleging the same claim or a claim that could have been
                        DAVANI v. VIRGINIA DOT                           3
brought in the state proceedings. Exxon teaches, however, that the
Rooker-Feldman doctrine applies only when the loser in state court
files suit in federal district court seeking redress for an injury alleg-
edly caused by the state court’s decision itself. Because Davani’s suit
does not challenge the state court’s decision, and it instead seeks
redress for an injury allegedly caused by Appellees, the Rooker-
Feldman doctrine does not apply, and the district court’s dismissal of
Davani’s complaint was in error.1

   For the reasons discussed herein, we reverse the district court’s dis-
missal under the Rooker-Feldman doctrine and remand for the district
court to allow the parties to supplement the record so that it may give
full consideration to Appellees’ preclusion arguments.

                                    I.

   The Department employed Davani as a Right-of-Way and Utilities
Project Administrator. He was directly supervised by Johnson, and
Welch was in the line of supervision over Davani. Davani alleges that
starting in the year 2000, Johnson began to treat him differently from
other employees because of his race and national origin, culminating
in Johnson denying him a promotion. On December 18, 2000, Davani
filed an internal grievance with the Department, and on March 16,
2001, he filed a formal EEO complaint with the Virginia Department
of Human Resources Management (DHRM) alleging that Johnson’s
failure to promote him was discriminatory. Davani and the Depart-
ment, acting through Welch, arrived at a settlement whereby Davani
received, inter alia, a promotion to the position of Insurance and Prop-
erty Management Practitioner.

   Welch later claimed that Davani discussed the settlement with
Department employees in violation of Welch’s instructions, and on
May 15, 2001, he gave Davani a Group II Written Notice for discuss-
ing the terms of the settlement.2 Davani alleges that he did not imper-
  1
     Of course, we offer no criticism of the district court, which ruled on
the motion to dismiss without the benefit of the Supreme Court’s deci-
sion in Exxon Mobile Corp. v. Saudi Basic Indus. Corp., 125 S. Ct. 1517
(2005).
   2
     A Group II Written Notice, like a Group I and Group III Written
Notice, is a notice of disciplinary action. Group I offenses "include types
4                      DAVANI v. VIRGINIA DOT
missibly discuss the settlement, and that this Written Notice was
discriminatory and given in retaliation for his success on his prior
EEO complaint. Davani grieved the Written Notice with the Depart-
ment, but for reasons that are unclear from Davani’s complaint, the
Department took no action on the grievance. Davani contends that
after May 15, 2001, Johnson continued to treat him differently from
others based on his national origin and race, and that after September
11, 2001, Johnson’s mistreatment escalated to the point of giving him
bad work evaluations, making degrading comments to him, and even
threatening violence against him. On November 14, 2001 and Febru-
ary 11, 2002, Davani filed, respectively, a second and third EEO com-
plaint with the DHRM, complaining of discrimination and retaliation.
For reasons that are not clear from Davani’s complaint, the DHRM
did not take action on these EEO complaints.

   On February 22, 2002, Welch gave Davani a second Group II Writ-
ten Notice for failing to follow Johnson’s instructions by, inter alia,
failing to submit a required accident report. Davani alleges that he fol-
lowed the correct post-accident procedures and that the second Writ-
ten Notice was also discriminatory and retaliatory. Although the
Department could have terminated Davani at that time based on the
second Group II Written Notice, it only suspended him for thirty
days. On April 3, 2002, after his suspension, Davani filed a charge
with the Equal Employment Opportunity Commission (EEOC),
"provid[ing] detailed allegations of the full range of unlawful discrim-
inatory (based on race and national origin) and retaliation (based on
protected EEO activities)." (J.A. at 37.) The EEOC subsequently
made a "no violation" finding on Davani’s charge and issued a right-
to-sue letter to him. (J.A. at 137.)

 On or about April 7, 2003, Welch gave Davani a third Group II
Written Notice for failing to follow Johnson’s instructions, this time

of behavior least severe in nature but which require correction in the
interest of maintaining a productive and well-managed work force." (J.A.
at 94.) Group II offenses "include acts and behavior which are more
severe in nature and are such that an additional Group II offense should
normally warrant removal." (J.A. at 94.) Group III offenses "include acts
and behavior of such a serious nature that a first occurrence should nor-
mally warrant removal." (J.A. at 94.)
                       DAVANI v. VIRGINIA DOT                         5
for Davani’s purported failure to investigate certain issues relevant to
the utilities present at a project site. On April 22, 2003, the Depart-
ment terminated Davani because of the three Group II Written
Notices.

    Davani challenged his termination by filing a grievance with the
Department, arguing that the third Group II Written Notice was unjus-
tified on the facts and that it was retaliatory. The Department refused
to reinstate him, and he requested a hearing before a hearing officer
in the Department of Employment Dispute Resolution. On August 4,
2003, the hearing officer held an evidentiary hearing on the grievance.
Although the record is unclear on this point, it appears that Davani
attempted to challenge his first two Written Notices, but the hearing
officer limited the issue before him to the propriety of the third Writ-
ten Notice. On August 13, 2003, the hearing officer issued a written
decision reducing Davani’s third Group II Written Notice to a Group
I notice because Davani did not fail to follow his supervisor’s instruc-
tions but simply did a poor job. Despite this fact, the ALJ nevertheless
rejected Davani’s challenge to his termination because he still had
two Group II Notices, which were sufficient to sustain Davani’s ter-
mination. The hearing officer also stated: "[Davani] contends the
[Department’s] disciplinary action raises from [sic] improper retalia-
tion against him. No credible evidence was presented suggesting the
[Department] disciplined [him] for any impermissible reason." (J.A.
at 95.)

   Davani filed an appeal in the circuit court of Fairfax County. On
October 10, 2003, that court dismissed the appeal, holding that the
hearing officer’s ruling was not "contradictory to law" pursuant to Va.
Code Ann. § 2.2-3006 (Bender 2005). (J.A. at 98.) Davani did not fur-
ther appeal the circuit court’s decision.

   On November 18, 2004, Davani filed a civil action in the district
court alleging six causes of action: (1) against the Department for dis-
crimination on the basis of race, national origin and religion in viola-
tion of federal law; (2) against the Department for retaliation in
violation of federal law; (3) against Welch for retaliation in violation
of federal law; (4) against Johnson for retaliation in violation of fed-
eral law; (5) against Appellees for conspiracy to retaliate in violation
of federal law, and (6) against Welch and Johnson for conspiracy to
6                       DAVANI v. VIRGINIA DOT
injure his reputation and professional standing in violation of Virginia
law.

   On January 14, 2005, Appellees filed a motion to dismiss under
Fed. R. Civ. P. 12(b)(1), arguing that the district court lacked subject-
matter jurisdiction by virtue of the Rooker-Feldman doctrine, and
under Fed. R. Civ. P. 12(b)(6), arguing that Davani’s complaint failed
to state a claim on which relief could be granted by virtue of res judi-
cata and collateral estoppel preclusion doctrines. The district court
granted the Rule 12(b)(1) motion, concluding that it lacked jurisdic-
tion under the Rooker-Feldman doctrine, and it therefore did not
address Appellees’ Rule 12(b)(6) res judicata and collateral estoppel
arguments.

   Davani appeals, arguing that the Rooker-Feldman doctrine does not
extend to his claims. We review de novo the district court’s grant of
Appellees’ motion to dismiss. See Veney v. Wyche, 293 F.3d 726, 730
(4th Cir. 2002).

                                   II.

   Davani argues that Exxon makes clear that the Rooker-Feldman
doctrine is inapplicable here because he does not challenge the state
circuit court’s decision itself, but rather seeks redress for Appellees
alleged discrimination and retaliation. Appellees argue that the district
court correctly dismissed Davani’s case under the Rooker-Feldman
doctrine because, even after Exxon, Davani’s federal claims are "inex-
tricably intertwined" with the circuit court’s decision.

   The Rooker-Feldman doctrine is the namesake of Rooker v. Fidel-
ity Trust Co., 263 U.S. 413 (1923) and District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983). In Rooker, the plaintiffs
brought suit in federal district court seeking a declaration that a state-
court judgment against them was "null and void" because, they
alleged, it was in violation of the Constitution. Id. at 414-15. The
Supreme Court concluded that the district court lacked subject-matter
jurisdiction over the claim because "[u]nder the legislation of Con-
gress, no court of the United States other than this court could enter-
tain a proceeding to reverse or modify [a state-court] judgment for
errors of [Constitutional] character." Id. at 416.
                          DAVANI v. VIRGINIA DOT                            7
   In Feldman, the plaintiffs brought suit in federal district court
against the District of Columbia Court of Appeals3 alleging (1) the
District of Columbia court’s rule prohibiting those who had not grad-
uated from law school from becoming members of the bar violated
federal constitutional and statutory law and (2) the District of Colum-
bia court’s denial of their petitions for a waiver from the bar-
admission rule also violated federal constitutional and statutory law.
Id. at 468. The Supreme Court held that the district court had subject-
matter jurisdiction to consider the plaintiffs’ first claim because the
facial challenge to the rule was like any other challenge of any legis-
lative enactment. Id. at 486. The second claim, however, was differ-
ent. There, in ruling on the plaintiffs’ application for a waiver, the
District of Columbia court had acted in a judicial, rather than a legis-
lative, capacity. Id. at 480-82. The plaintiffs’ second claim challenged
that judicial determination and therefore effectively sought appellate
review of the District of Columbia court’s ruling in the district court.
Id. Because only the Supreme Court has appellate jurisdiction to
review a state court’s order, see 28 U.S.C.A. § 1257(a) (West 1993),4
the Supreme Court held that the district court lacked subject-matter
jurisdiction to hear the plaintiffs’ second claim. Id. at 482. In a cryptic
footnote, the Supreme Court rejected the argument that the district
court would have had subject-matter jurisdiction over the plaintiffs’
second claim if the plaintiffs had failed to make their federal-law
  3
     The District of Columbia Court of Appeals is the highest local court
in the District of Columbia. See District of Columbia Court of Appeals
v. Feldman, 460 U.S. 462, 464 (1983).
   4
     The full text of 28 U.S.C.A. § 1257(a) provides:
      Final judgments or decrees rendered by the highest court of a
      State in which a decision could be had, may be reviewed by the
      Supreme Court by writ of certiorari where the validity of a treaty
      or statute of the United States is drawn in question or where the
      validity of a statute of any State is drawn in question on the
      ground of its being repugnant to the Constitution, treaties, or
      laws of the United States, or where any title, right, privilege, or
      immunity is specially set up or claimed under the Constitution or
      the treaties or statutes of, or any commission held or authority
      exercised under, the United States.
The District of Columbia’s court system is treated the same as the court
systems of every state. See 28 U.S.C.A. § 1257(b).
8                         DAVANI v. VIRGINIA DOT
arguments to the state court, instead holding that "[i]f the constitu-
tional claims presented to [the district court] are inextricably inter-
twined with the state court’s [ruling] in a judicial proceeding . . ., then
the district court is in essence being called upon to review the state
court decision." Id. at 482 n.16 (emphasis added).

   Our cases have given the Rooker-Feldman doctrine an expansive
reading. In Barefoot v. City of Wilmington, 306 F.3d 113 (4th Cir.
2002), for example, the city enacted an ordinance that allowed it to
annex the plaintiffs’ land. Id. at 118. The plaintiffs opposed the
annexation, and filed suit in state court alleging that the ordinance
violated state law. Id. at 119. The state court disagreed and upheld the
ordinance. Id. The plaintiffs then filed suit in the federal district court
alleging that the ordinance violated several federal constitutional pro-
visions. Id. The district court denied the plaintiffs’ request for a tem-
porary restraining order and an injunction, and the plaintiffs appealed.
Id.

   On appeal, we held that the Rooker-Feldman doctrine barred the
suit, stating:

        The Rooker-Feldman doctrine generally bars district courts
        from sitting in direct review of state court decisions. The
        prohibition extends not only to issues actually decided by a
        state court but also to those that are inextricably intertwined
        with questions ruled upon by a state court. A federal claim
        is inextricably intertwined with a state court decision if suc-
        cess on the federal claim depends upon a determination that
        the state court wrongly decided the issues before it.

Id. at 120 (internal quotation marks and citations omitted). Because
the plaintiffs had the opportunity to raise their constitutional claims
before the state courts, we held that their federal suit was inextricably
intertwined with the state proceedings. Id. at 121.

   Barefoot and numerous similar cases both from within and outside
of our circuit represent a broad interpretation of the Rooker-Feldman
doctrine.5 The plaintiffs in Rooker and Feldman sought redress for an
    5
  Among the other cases cited by the parties in this case that gave the
Rooker-Feldman doctrine a broad interpretation are Shooting Point v.
                       DAVANI v. VIRGINIA DOT                         9
injury allegedly caused by the state-court decision itself — in Rooker,
the plaintiff sought to overturn a state-court judgment in federal dis-
trict court, and in Feldman, the plaintiffs sought to overturn a judg-
ment rendered by the District of Columbia court in federal district
court. In Barefoot, by contrast, we extended the Rooker-Feldman doc-
trine to apply in situations where the plaintiff, after losing in state
court, seeks redress for an injury allegedly caused by the defendant’s
actions. What is more, this expansive view of the Rooker-Feldman
doctrine carried with it implications for Feldman’s "inextricably inter-
twined" language. To wit, by shifting the focus from an examination
of whether the plaintiff challenges the state-court decision itself to
whether the plaintiff challenges the defendant’s actions, our interpre-
tation of the Rooker-Feldman doctrine became, in essence, a jurisdic-
tional doctrine of res judicata: state-court losers became precluded
from raising claims in federal district court that they had either
already raised before the state court or that were so "inextricably
intertwined" with the claims they presented to the state court that the
federal claims could have been raised in the state proceedings.

   Last term, the Supreme Court reined in the expansive interpretation
of the Rooker-Feldman doctrine exemplified in cases such as Bare-
foot. In Exxon, Exxon and Saudi had formed a joint venture to pro-
duce polyethylene in Saudi Arabia. Id. at 1525. Exxon contended that
Saudi had overcharged the venture for certain licenses. Id. Saudi sued
Exxon in state court, seeking a declaratory judgment that the charges
were proper. Id. Exxon then sued in federal court for damages and
asserted as counterclaims in the state action the same claims it had
made in the federal action. Id. Saudi moved to dismiss the federal
court action. Id. The district court denied the motion and Saudi took
an interlocutory appeal. Id. While the federal appeal was pending, the
state case went to trial, and the jury awarded Exxon significant dam-
ages. Id. On appeal of the federal court’s denial of the motion to dis-
miss, the Third Circuit held that the state court’s entry of judgment

Cumming, 368 F.3d 379 (4th Cir. 2004), Friedman’s, Inc. v. Dunlap, 290
F.3d 191 (4th Cir. 2002), and Brown & Root, Inc. v. Breckenridge, 211
F.3d 194 (4th Cir. 2000). See also Leonard v. Suthard, 927 F.2d 168 (4th
Cir. 1991).
10                      DAVANI v. VIRGINIA DOT
divested the federal court of subject-matter jurisdiction over the suit
under the Rooker-Feldman doctrine. Id. at 1526.

   The Supreme Court reversed, holding that application of the
Rooker-Feldman doctrine was inappropriate because Exxon had
merely filed parallel litigation against Saudi but did not seek redress
from an injury that the state-court order itself caused:

      The Rooker-Feldman doctrine . . . is confined to cases of the
      kind from which the doctrine acquired its name: cases
      brought by state court losers complaining of injuries caused
      by state-court judgments rendered before the district court
      proceedings commenced and inviting district court review
      and rejection of those judgments. . . . [In cases of parallel
      litigation, d]isposition of the federal action, once the state-
      court adjudication is complete, would be governed by pre-
      clusion law. . . .

      [Moreover, the Rooker-Feldman doctrine does not] stop a
      district court from exercising subject-matter jurisdiction
      simply because a party attempts to litigate in federal court
      a matter previously litigated in state court. If a federal
      plaintiff presents some independent claim, albeit one that
      denies a legal conclusion that a state court has reached in
      a case to which he was a party . . . , then there is jurisdic-
      tion and state law determines whether the defendant pre-
      vails under principles of preclusion.

Id. at 1521-22, 1527 (internal quotation marks omitted and emphasis
added).

   This language undercuts the broad interpretation of the Rooker-
Feldman doctrine we applied in cases like Barefoot. Whereas in Bare-
foot we examined whether the state-court loser who files suit in fed-
eral court is attempting to litigate claims he either litigated or could
have litigated before the state court, Exxon requires us to examine
whether the state-court loser who files suit in federal district court
seeks redress for an injury caused by the state-court decision itself.6
  6
    In Exxon, of course, Exxon could not have been complaining that the
state-court decision itself caused it injury because at the time Exxon filed
                        DAVANI v. VIRGINIA DOT                          11
If he is not challenging the state-court decision, the Rooker-Feldman
doctrine does not apply. See, e.g., Washington v. Wilmore, 407 F.3d
274, 280 (4th Cir. 2005) (holding, post-Exxon, that the Rooker-
Feldman doctrine did not apply because "[the plaintiff’s] claim of
injury rests not on the state court judgment itself, but rather on the
alleged violation of his constitutional rights [by the defendant]"). If,
on the other hand, he is challenging the state-court decision, the
Rooker-Feldman doctrine applies. It is important to note that the
Rooker-Feldman doctrine applies in this second situation even if the
state-court loser did not argue to the state court the basis of recovery
that he asserts in the federal district court. A claim seeking redress for
an injury caused by the state-court decision itself — even if the basis
of the claim was not asserted to the state court — asks the federal dis-
trict court to conduct an appellate review of the state-court decision.
Exxon clarifies, however, that § 1257(a) provides that only the
Supreme Court may review state-court decisions. Under Exxon, then,
Feldman’s "inextricably intertwined" language does not create an
additional legal test for determining when claims challenging a state-
court decision are barred, but merely states a conclusion: if the state-
court loser seeks redress in the federal district court for the injury
caused by the state-court decision, his federal claim is, by definition,
"inextricably intertwined" with the state-court decision, and is there-
fore outside of the jurisdiction of the federal district court. See
Hoblock v. Albany County Bd. of Elections, 422 F.3d 77, 86-87 (2d
Cir. 2005) ("[D]escribing a federal claim as ‘inextricably intertwined’
with a state-court judgment only states a conclusion. Rooker-Feldman
bars a federal claim, whether or not raised in state court, that asserts
injury based on a state judgment and seeks review and reversal of that
judgment; such a claim is ‘inextricably intertwined’ with the state
judgment."); cf. Washington, 407 F.3d at 280 (concluding that plain-
tiff’s federal suit was not "inextricably intertwined" with the state-
court decision because it sought redress for the defendant’s violation
of his rights, not the state-court decision.)

its federal suit, the state court had not even reached a final judgment in
the parallel state case. The rule announced in Exxon — that the Rooker-
Feldman doctrine applies only if the state-court loser files a federal suit
seeking redress for an injury allegedly caused by the state-court decision
itself — extends beyond the context of parallel litigation.
12                       DAVANI v. VIRGINIA DOT
   Applying Exxon here, we reject Appellees’ argument that Davani’s
federal suit is "inextricably intertwined" with the state proceedings.
Davani lost before the Virginia circuit court and then filed a suit in
the federal district court raising similar claims to those he presented
in the state proceedings.7 In his federal complaint, Davani did not
allege that the state decision caused him injury; rather, he alleged that
Appellees discriminated against him in violation of federal and state
law. Davani’s federal claims do not challenge the state decision and
are therefore "independent" from that decision. Exxon, 125 S. Ct. at
1527. As the Second Circuit put it well in Hoblock v. Albany County
Bd. of Elections, 422 F.3d 77 (2d Cir. 2005):

      Suppose a plaintiff sues his employer in state court for vio-
      lating . . . anti-discrimination law and . . . loses. If the plain-
      tiff then brings the same suit in federal court, he will be
      seeking a decision from the federal court that denies the
      state court’s conclusion that the employer is not liable, but
      he will not be alleging injury from the state judgment.
      Instead, he will be alleging injury based on the employer’s
      discrimination. The fact that the state court chose not to
      remedy the injury does not transform the subsequent federal
      suit on the same matter into an appeal, forbidden by Rooker-
      Feldman, of the state-court judgment.

Id. at 87-88. We therefore conclude that Davani’s claims were prop-
erly before the district court under Exxon’s interpretation of the
Rooker-Feldman doctrine.

                                     III.

   Appellees contend that even if the Rooker-Feldman doctrine does
not bar this suit under Rule 12(b)(1), the suit nevertheless must be
dismissed under Rule 12(b)(6) because the doctrines of res judicata
and collateral estoppel preclude it. While the district court’s failure to
address these legal arguments below does not alone prevent us from
addressing them on appeal, see Andrews v. Daw, 201 F.3d 521, 524
(4th Cir. 2000) (holding that dismissal on res judicata grounds is
  7
    We assume, without deciding, that the state circuit court’s dismissal
of the hearing officer’s decision was a "judicial" proceeding for purposes
of the Rooker-Feldman doctrine.
                       DAVANI v. VIRGINIA DOT                         13
proper under Rule 12(b)(6) unless a disputed issue of material fact
exists); Richmond, Fredericksburg & Potomac R.R. Co. v. Forst, 4
F.3d 244, 250 (4th Cir. 1993) (noting that a Rule 12(b)(6) motion "is
intended to test the legal adequacy of the complaint"), prudence coun-
sels that, because of the undeveloped state of the record, we refrain
from doing so at this time.

   Among the factors that must be considered in determining the pre-
clusive sweep of Davani’s state proceedings are the claims Davani
actually made and the issues that he actually presented in those pro-
ceedings. See, e.g., Davis v. Marshall Homes, Inc., 576 S.E.2d 504,
506-507 (Va. 2003) (holding that one of the elements of Virginia res
judicata law, "identity of the cause of action," requires that the "same
evidence [be] necessary to prove [the claims in the first and second
suit]" (internal quotation marks omitted)); Harnett v. Billman, 800
F.2d 1308, 1312 n.1 (4th Cir. 1986) (noting that the "identity of the
cause of action" test under federal law requires that the claims "aris[e]
out of the same transaction or series of connected transactions");
Whitley v. Virginia, 538 S.E.2d 296, 299 (Va. 2000) (noting that one
of the elements of Virginia collateral estoppel law is that the factual
issue sought to be precluded must have been "actually litigated" in the
prior proceeding); Sedlack v. Braswell Servs. Group, Inc., 134 F.3d
219, 224 (4th Cir. 1998) (announcing a similar element under federal
law).8 Neither the hearing officer’s written decision nor the circuit
court’s dismissal of Davani’s appeal, however, indicate precisely
what claims Davani made in his grievance or, similarly, what issues
were actually decided. For example, it is unclear from the record
whether the hearing officer even allowed Davani to challenge his first
two Group II Written Notices, which were the grounds on which the
hearing officer affirmed Davani’s termination. If Davani was unable
to challenge those prior Written Notices, this fact would be relevant
to the resolution of whether Davani’s state proceedings and federal
suit share an "identity of the cause of action," Davis, 576 S.E.2d at
506, and whether the factual issue was "actually litigated," Whitley,
538 S.E.2d at 299. To consider Appellees’ arguments on the record
before us, especially considering that Davani represented at oral argu-
ment that a tape recording of the grievance hearing exists, would be
  8
   We need not decide at this juncture whether Virginia or federal law
determines the preclusive effect of the state proceedings in this case.
14                     DAVANI v. VIRGINIA DOT
premature. We therefore conclude that the proper course of action is
to remand to the district court to allow the parties to supplement the
record with material relevant to Appellees’ res judicata and collateral
estoppel arguments.

                                 IV.

   For the foregoing reasons, we reverse the district court’s Rule
12(b)(1) dismissal under the Rooker-Feldman doctrine and remand
for the district court to allow the parties to supplement the record so
that it may give full consideration to Appellees’ Rule 12(b)(6) claim
and issue preclusion arguments.

             REVERSED AND REMANDED WITH INSTRUCTIONS